Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 14 October 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 14. October 1804.

This is the last Time I shall write you from this place for the present—I have determined to accelerate my departure, and not wait untill the 22d. as I had heretofore proposed—On Wednesday next it is my intention to take passage in the Stage for Providence, but as the Stages now commence on the Winter establishment I do not expect to reach New-York earlier than the 22d: There I purpose to stop two—perhaps three days—And one, at Philadelphia—So that according to my present calculations I hope to reach Baltimore the 29th: or 30th: of this Month—But on which of those days I cannot tell—It is even possible that I may get there two or three days sooner—I will however Write you from New-York or Philadelphia; and if possible ascertain more pointedly the time.
We had here last Tuesday the most tremendous tempest that I ever witnessed—It began at about 9 in the morning and continued with increasing violence the whole day and night—It did great damage by destroying trees, unroofing houses, overthrowing chimnies &c—You will see accounts of it in the newspapers. It was I think the only day since my return, when I felt satisfaction in the reflection that you were not here—knowing as I do your alarms in windy weather—The house rocked under us like a vessel at sea—and you may judge of the fury of the gale, from the circumstance, that in my father’s garden, three of the largest pear-trees were torn up by the roots.—In Boston, many houses were very much damaged; and among the rest, ours, in which Whitcomb lived, but which is now tenanted by a Frenchman—It has not suffered however to compare with many others—The tenant, whom I saw yesterday, says he has as much company as he can entertain it; and is very well satisfied with his bargain.
Whitcomb has just been here—His Wife is in daily expectation of hard times—and is quite unwell.—He is now full of bustle, for a dinner given by the Gentlemen of Boston to Mr: King—At Concert Hall—To be next Wednesday—I have received an invitation; but had previously resolved to set out that very morning—so that instead of Turtle, I shall be enjoying the much more delicious banquet of reflecting that I am drawing nearer and nearer to my dear wife and children.
I have a shrewd guess at both the parties to your intended wedding; but for fear of guessing wrong, I shall keep my thoughts to myself; as I am determined to know who it is, before you shall know whom I suspect—Whoever it be, may the blessing of Heaven rest upon them, and make it a match of permanent felicity.
If you think you shall really use a horse this winter to any purpose, I would have the one you mentioned, purchased by all means—The difficulty of keeping him will be greater than that of the first cost, if the scarcity of fodder should be as great this Winter as it was the last—But I wish you to deny yourself nothing, which can be of any real service to your health.
I send my trunks and a box or two directed to Mr. Hellen, by the Brig Katy, to Alexandria—to the care of Messrs: Green & May—I suppose she will arrive about as soon as I shall—But she goes no further than Alexandria.
